Pee Ctteiam,
The parties agreed in writing in December, 1895, to exchange lands, and in February, 1896, plaintiff made a deed of her land to defendant who thereupon went into possession. This bill was filed in 1903 more than seven years after the contract which it seeks to enforce specifically, and in the meantime de*652fendant had conveyed the land to one Doris and he in turn to an innocent purchaser for value. Defendant claims that this was by arrangement with plaintiff. With this, however, we have nothing at present to do. It is sufficient that plaintiff was aware of the conveyance and brought suit against the purchaser, which was unsuccessful. It thus appears clearly that when plaintiff filed this bill she knew that she could not have the relief by specific performance which she sought. Her sole claim that was left was for breach of the agreement and her appropriate remedy was an action at law for damages. In this the whole merits of her controversy with defendant could be determined, and adequate compensation secured. The bill therefore was properly dismissed for want of jurisdiction in equity.
Cases in which a court of equity having jurisdiction but finding a decree for specific performance impossible or even inexpedient has awarded damages, stand upon a different footing. Thus in Masson’s Appeal, 70 Pa. 26, cited for appellant the bill was for an injunction to stop the use of plaintiff’s party wall by defendant until it should be paid for. Pending the suit the parties agreed that defendant might use the wall, he giving bond for the sum that might be awarded to plaintiff. It was held that the amount might be ascertained and decreed as damages. So in Maguire v. Heraty, 163 Pa. 381, also cited, the bill sought to have the first purchaser who had a deed on an oral contract declared a trustee for the second who had the vendor’s contract in writing. This, however, failed but there being a decree pro confesso against the vendor, the court held that damages might be assessed under that. In both these cases the bill presented a claim cognizable in equity if it had been sustained by the facts and therefore the jurisdiction of the court attached. Here on the contrary the plaintiff as already said knew when she filed her bill that the relief prayed was beyond the power of the court and her only remedy was at law.
Decree affirmed with costs.